        Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




                                  )
In the Matter of the              )
Federal Bureau of Prisons’        )
                                  )
Execution Protocol Cases          )
                                  )
LEAD CASE: Roane et al. v.        )
                                                                Case No. 19-mc-0145 (TSC)
Barr                              )
                                  )
                                  )
THIS DOCUMENT                     )
RELATES TO:                       )
                                  )
                                  )
Roane, et al. v. Barr, 05-2337;   )
Robinson v. Bar, 07-2145;         )
Bourgeois v. Barr, 12-0782;       )
Bernard v. Barr, 20-474           )



      REPLY OF PLAINTIFFS BATTLE, BERNARD, BOURGEOIS, HALL,
              ROBINSON, AND WEBSTER IN SUPPORT OF
      MOTION TO ALTER OR AMEND JUDGMENT CONCERNING THE
COURT’S GRANTING OF SUMMARY JUDGMENT TO DEFENDANTS ON COUNT V

       Defendants’ Opposition to Plaintiffs’ Battle, Bernard, Bourgeois, Hall, Robinson and

Webster’s Motion to Alter or Amend the Judgment as to Count V, far from establishing that the

Plaintiffs are not entitled to relief, instead underscores the merits of Plaintiffs’ arguments.

Contrary to Defendants’ assertions, Plaintiffs have established irreparable injury, and relief under

Rule 59(e) is justified due to an error of law in the Court’s judgment and due to additional factual

development, as further discussed below.

       With regard to the controlling Georgia and Texas statutes at issue, Defendants attempt to

misdirect the Court by arguing semantics about whether these statutes contradict the federal

protocol, or whether the federal protocol is simply silent on the issues governed by them. See



                                                  1
        Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 2 of 11




Doc. 301 at 2. But this is beside the point. Under the D.C Circuit’s plurality opinion, state

execution procedures that are contained in a statute are mandatory and must be followed. In re

Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 112 (D.C. Cir. 2020). In any

event, Defendants’ position is wrong. The federal protocol does not require the presence of two

doctors at the execution, and the Georgia statute does. See Ga. Code § 17-10-41. Putting aside

the execution of William LeCroy, which is discussed below, Defendants do not claim to have

had two doctors present at any other execution. By the same token, although Defendants

executed Mr. Vialva at 6:46 p.m. on September 24, 2020, the date of his execution, which was

consistent with Texas law, see Tex. Code of Crim. Proc. Art. 43.14(a), it is not disputed that in

two other executions, the Defendants conducted the execution the day after the scheduled date,

which would be in contravention of Texas law. Therefore, these differences are important and

notably missing from Defendants’ Opposition is any promise to comply with these statutes.

Further, as discussed below, Defendants are simply wrong that Plaintiffs have failed to show that

a violation of the Texas statute would constitute irreparable harm.

                                          ARGUMENT

       Contrary to the Defendants’ contention, Plaintiffs are not arguing about mootness under

the doctrine of voluntary cessation. See Doc. 301 at 5. Instead, what is at issue here is future

conduct, and whether a mere announced intention to comply with relevant state statutes, as

opposed to a sworn promise or a Court order to do so, is sufficient. It plainly is not. Therefore,

the cases cited by Defendants regarding the government voluntarily ceasing illegal conduct, see

Doc. 301 at 6 n.5, are distinguishable. Plaintiffs did draw an analogy to voluntary cessation,

citing the case of Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528

U.S. 167, 208 (2000), which the Defendants have failed to address.




                                                 2
        Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 3 of 11




       Further, subsequent events since the Court entered judgment for Defendants on Count V,

see Doc. 262, only underline the need for relief. First, with regard to the execution of William

LeCroy, the Defendants claim, relying on a sworn declaration that has not been subject to cross-

examination, that there were in fact two doctors present, consistent with Ga. Code § 17-10-41,

and that both doctors examined Mr. LeCroy to confirm death. See Doc. 301 at 4. However, the

declaration of FCI Greenville Warden Erik Williams, who was present at Mr. LeCroy’s

execution, does not establish that the Defendants complied with the Georgia statute. Georgia

Code § 17-10-41 provides: “There shall be present at the execution of a convicted person … two

physicians to determine when death supervenes…” (emphasis added). The declaration of

Warden Williams states: “After several minutes, a physician entered the room and checked

LeCroy’s heartbeat with a stethoscope. Thereafter, time of death was pronounced at

approximately 9:06 p.m. A second physician examined LeCroy and confirmed the

pronouncement of death.” Doc. 291-5 at ¶10. In no way does this declaration prove that the

second doctor was present at Mr. LeCroy’s execution; instead, it establishes that the second

doctor examined Mr. LeCroy at some subsequent point after death was pronounced. The

declaration is simply silent as to where and when this second examination took place. And,

indeed, this is consistent with the eyewitness accounts that Plaintiffs referenced in their Motion,

see Doc. 298 at 5. These witnesses saw one doctor, not two, enter the examination chamber and

examine the person being executed. Id. Therefore, contrary to the Defendants’ assertions,

Plaintiffs have in fact “identified [a] reason to believe that the government will not act

consistently with its notice to the Court[.]” Doc. 301 at 6 n.5. Because the Defendants have not

submitted a sworn promise to comply with the relevant state statutes, their past conduct casts




                                                  3
         Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 4 of 11




grave doubt on whether they intend to do so absent judgment against them and an order from the

Court compelling their compliance, which is precisely what Plaintiffs are requesting.

         Similarly, with regard to Tex. Code of Crim. Proc. Art. 43.14(a), nothing in the

Defendants’ Opposition constitutes a promise to comply with this statute. In fact, the response

from the government to Plaintiff Hall’s request to be executed after 6 p.m. simply states: “I have

been informed that Mr. Hall’s execution is scheduled for 6 pm Terre Haute time.” Doc. 301-1 at

1. This is obviously far from a promise, and there is simply nothing stopping the government,

absent an order from the Court, from deviating from the schedule. Instead of offering an actual

commitment, the Defendants attempt to flip the burden back on the Plaintiffs, arguing that the

Plaintiffs have failed to identify a reason why the government will not consistently with its

notice to the Court, as it did in the execution of Mr. Vialva. But that is simply contradicted by

the facts. As Plaintiffs pointed out in their Motion, the executions of Daniel Lee and Wesley

Purkey occurred the day after their scheduled execution date. Defendants fail to address this

important point. Instead, in an effort to blink reality, Defendants claim: “As with Vialva’s

execution, there is no reason – let alone any ‘certain’ basis – to believe that the execution of any

Plaintiff convicted by a federal court in Texas will be delayed past midnight, thereby creating a

question about rescheduling.” Doc. 301 at 7 n.6.

         In fact, were a delay in the execution of Plaintiffs Hall or Bernard to stretch past

midnight, Defendants all but concede that they would not comply with the Texas statute by

writing that: “To be clear, the government has not made any representations regarding the

timing of any rescheduling that may become necessary…” Id. 1 Thus, the Court need have no



1
 For the reasons already stated in Plaintiffs’ Motion, the Court should continue to reject any suggestion that
compliance with Texas execution scheduling laws is not required by the FDPA.



                                                          4
         Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 5 of 11




doubt that if the execution of Plaintiffs Hall or Bernard were delayed past midnight, the

government would proceed with the execution in the early morning hours of the following day

absent a court order preventing them from doing so, even though the Texas statute would require

them to reschedule. Indeed, the Defendants argue that “any hypothetical injury arising from an

execution out of compliance with Texas scheduling laws (e.g. an execution of Hall on the

morning of November 20, or Bernard on the morning of December 11 following late-night

litigation delays) would not constitute irreparable harm warranting a stay or injunction.” Id. But

this has it precisely backwards. Defendants do not contest that Texas law requires that a new

execution date be set 91 days out; therefore, compliance with the Texas statute would provide the

Plaintiffs with 91 more days of life, and to have that taken away would certainly be an

irreparable injury. 2

        For the foregoing reasons, Plaintiffs’ Motion to Alter or Amend the Judgment as to Count

V should be granted.

Dated: October 27, 2020                              Respectfully Submitted,

                                                     /s/ Joshua C. Toll
                                                     Joshua C. Toll
                                                     D.C. Bar No. 463073
                                                     King & Spalding LLP
                                                     1700 Pennsylvania Avenue, N.W.
                                                     Washington, DC 20006
                                                     (202) 737-8616
                                                     jtoll@kslaw.com

                                                     Margaret O’Donnell
                                                     P.O. Box 4815


2
 Defendants are wrong to suggest that the issue of rescheduling a Texas execution at least 91 days out is not
properly before the Court. See Doc. 301 at 5 n.4. Contrary to the Defendants’ assertion, this is not a new argument.
Plaintiffs have been consistently arguing that the Defendants have to comply with state statutes setting forth
execution procedures and there is no requirement that they set forth every single statute that could conceivably
apply. Moreover, despite what the Fifth Circuit may have held, this Court is bound by the D.C. Circuit’s opinion
and has already found that Texas procedural requirements contained in statutes apply.



                                                         5
Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 6 of 11




                            Frankfort, KY 40604
                            (502) 320-1837
                            mod@dcr.net

                            Counsel for Plaintiff Anthony Battle


                            Ginger D. Anders (Bar No. 494471)
                            Jonathan S. Meltzer (Bar No. 888166546)
                            Brendan Gants (Bar No. 1031419)
                            MUNGER, TOLLES & OLSON LLP
                            1155 F Street N.W., Seventh Floor
                            Washington, D.C. 20004-1357
                            (202) 220-1100

                            Counsel for Plaintiff Brandon Bernard


                            Alex Kursman, Assistant Federal Defender
                            Shawn Nolan, Chief, Capital Habeas Unit
                            Federal Community Defender Office, E.D. Pa.
                            601 Walnut Street, Suite 545 West
                            Philadelphia, PA 19106
                            Telephone – 215-928-0520
                            Email – alex_kursman@fd.org

                            Counsel for Plaintiff Alfred Bourgeois


                            Amy Lentz (DC Bar No. 990095)
                            Steptoe & Johnson, LLP
                            1300 Connecticut Avenue NW
                            Washington, DC 20036
                            202.429.1350
                            Email - alentz@steptoe.com

                            Counsel for Plaintiff Orlando Hall


                            Amy Karlin
                            Interim Federal Public Defender
                            Celeste Bacchi
                            Jonathan C. Aminoff
                            Deputy Federal Public Defenders
                            321 E. Second Street
                            Los Angeles, CA 90012
                            (213) 894-2854


                               6
Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 7 of 11




                            Counsel for Plaintiff Julius O. Robinson


                            Evan Miller (DC Bar # 219310)
                            Vinson & Elkins LLP
                            2200 Pennsylvania Avenue, NW
                            Suite 500 West
                            Washington, D.C. 20037
                            (202) 639-6605
                            (202) 478-1815 (fax)
                            emiller@velaw.com

                            Counsel for Plaintiff Bruce Webster




                               7
        Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 8 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Robert J. Erickson                                 Columbia
 US Department of Justice                           (202) 252-6605
 (202) 514-2841                                     Email: Denise.Clark@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Jean Lin
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 514-3716
 (202) 737-8616                                     Jean.lin@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Cristen Cori Handley
 Charles Anthony Zdebski                            Civil Division, Department of Justice
 ECKERT SEAMANS CHERIN &                            (202) 305-2677
 MELLOTT, LLC                                       Cristen.Handley@usdoj.gov
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Paul F. Enzinna
                                                    ELLERMAN ENZINNA PLLC
 Gerald Wesley King, Jr.                            (202) 753-5553
 FEDERAL DEFENDER PROGRAM, INC.                     Email: penzinna@ellermanenzinna.com
 (404) 688-7530
 Email: gerald_king@fd.org                          Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Charles Fredrick Walker                            (202) 274-2864
 SKADDEN, ARPS, SLATE, MEAGHER &                    Email: brandon.almond@troutmansanders.com
 FLOM LLP



                                                8
     Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 9 of 11




(202) 371-7000                                Donald P. Salzman
Email: Charles.Walker@skadden.com             SKADDEN, ARPS, SLATE, MEAGHER &
                                              FLOM LLP
Alexander C. Drylewski                        (202) 371-7983
SKADDEN, ARPS, SLATE, MEAGHER &               Email: Donald.salzman@skadden.com
FLOM LLP
(212) 735-2129                                Steven M. Albertson
Email: Alexander.Drylewski@skadden.com        SKADDEN, ARPS, SLATE, MEAGHER &
(*pro hac vice application forthcoming)       FLOM LLP
                                              (202) 371-7112
Celeste Bacchi                                Email: Steven.Albertson@skadden.com
OFFICE OF THE PUBLIC DEFENDER
Capital Habeas Unit                           Craig Anthony Harbaugh
(213) 894-1887                                FEDERAL PUBLIC DEFENDER, CENTRAL
Email: celeste_bacchi@fd.org                  DISTRICT OF CALIFORNIA
                                              (213) 894-7865
Jonathan Charles Aminoff                      Email: craig_harbaugh@fd.org
FEDERAL PUBLIC DEFENDER,
CENTRAL DISTRICT OF CALIFORNIA                Alexander Louis Kursman
(213) 894-5374                                OFFICE OF THE FEDERAL COMMUNITY
Email: jonathan_aminoff@fd.org                DEFENDER/EDPA
                                              (215) 928-0520
Billy H. Nolas                                Email: Alex_Kursman@fd.org
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Kathryn B. Codd
(215) 928-0520                                VINSON & ELKINS LLP
Email: Billy_Nolas@fd.org                     (202) 639-6536
                                              Email: kcodd@velaw.com
*Jeanne Vosberg Sourgens
VINSON & ELKINS LLP                           Robert E. Waters
(202) 639-6633                                KING & SPALDING LLP (202) 737-0500
                                              Email: rwaters@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           Yousri H. Omar
(202) 639-6676                                VINSON & ELKINS LLP
Email: wlawler@velaw.com                      (202) 639-6500
                                              Email: yomar@velaw.com
Evan D. Miller
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6605                                KING & SPALDING LLP
Email: EMiller@velaw.com                      (404) 572-3383

Margaret O’Donnell                            Mark Joseph Hulkower
(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6221
                                              Email: mhulkower@steptoe.com



                                          9
     Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 10 of 11




Abigail Bortnick
KING & SPALDING LLP                        Robert A. Ayers
(202) 626-5502                             STEPTOE & JOHNSON LLP
Email: abortnick@kslaw.com                 (202) 429-6401
                                           Email: rayers@steptoe.com
Matthew John Herrington
STEPTOE & JOHNSON LLP                      Robert L. McGlasson
(202) 429-8164                             MCGLASSON & ASSOCIATES, PC
Email: mherrington@steptoe.com             (404) 314-7664
                                           Email: rlmcglasson@comcast.net
Amy J. Lentz
STEPTOE & JOHNSON LLP                      Sean D. O’Brien
(202) 429-1320                             PUBLIC INTEREST LITIGATION CLINIC
Email: Alentz@steptoe.com                  (816) 363-2795
                                           Email: dplc@dplclinic.com
Gary E. Proctor
LAW OFFICES OF GARY E. PROCTOR,            Shawn Nolan
LLC                                        FEDERAL COMMUNITY DEFENDER
(410) 444-1500                             OFFICE, EDPA
Email: garyeproctor@gmail.com              (215) 928-0520
                                           Email: shawn_nolan@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                   Joseph William Luby
EASTERN DISTRICT OF ARKANSAS               FEDERAL PUBLIC DEFENDER/EDPA
(501) 324-6144                             (215) 928-0520
Email: Scott_Braden@fd.org                 Email: joseph_luby@fd.org

Amy Gershenfeld Donnella                   Pieter Van Tol
FEDERAL COMMUNITY DEFENDER                 HOGAN LOVELLS US LLP
OFFICE FOR THE EDPA                        (212) 918-3000
(215) 928-0520                             Email: Pieter.Vantol@hoganlovells.com
Email: amy_donnella@fd.org
                                           Jonathan Jeffress
David Victorson                            KAISER DILLON, PLLC
(202) 637-5600                             (202) 640-4430
HOGAN LOVELLS US LLP                       Email: Jjeffress@kaiserdillon.com
Email: David.Victorson@hoganlovells.com
                                           Andrew Moshos
John D. Beck                               MORRIS NICHOLS ARSHT & TUNNELL
HOGAN LOVELLS US LLP                       LLP
(212) 918-3000                             (302) 351-9197
Email: john.beck@hoganlovells.com          Email: Amoshos@mnat.com

Amelia J. Schmidt
KAISER DILLON, PLLC
(202) 869-1301



                                          10
      Case 1:19-mc-00145-TSC Document 302 Filed 10/27/20 Page 11 of 11




 Email: Aschmidt@kaiserdillon.com        Alan E. Schoenfeld
                                         WILMER CUTLER PICKERING HALE &
 Norman Anderson                         DORR LLP
 KAISER DILLON PLLC                      (212) 937-7294
 (202) 640-2850                          Email: Alan.Schoenfeld@wilmerhale.com
 nanderson@kaiserdillon.com
                                         Kathryn Louise Clune
 Jennifer Ying                           CROWELL & MORING LLP
 MORRIS NICHOLS ARSHT & TUNNELL          (202) 624-5116
 LLP                                     kclune@crowell.com
 (302) 658-9300
 Email: Jying@mnat.com                   Jennifer M. Moreno
                                         OFFICE OF THE PUBLIC FEDERAL
 Andres C. Salinas                       DEFENDER, DISTRICT OF ARIZONA
 WILMER CUTLER PICKERING HALE &          (602) 382-2718
 DORR LLP                                Jennifer_moreno@fd.org
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com    Ginger Dawn Anders
                                         MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                         (202) 220-1107
 WILMER CUTLER PICKERING HALE &          Ginger.anders@mto.com
 DORR LLP
 (212) 295-6513                          *Jonathan S. Meltzer
                                         MUNGER, TOLLES & OLSON LLP
 Dale Andrew Baich                       (202) 220-1100
 OFFICE OF THE FEDERAL PUBLIC
 DEFENDER                                *Brendan Gants
 (602) 382-2816                          MUNGER, TOLLES & OLSON LLP
 Dale_Baich@fd.org                       (202) 220-1100

                                         Timothy Kane
                                         FEDERAL COMMUNITY DEFENDER
                                         OFFICE, EDPA
                                         (215) 928-0520
                                         Email: timothy_kane@fd.org

Dated: October 27, 2020             Respectfully Submitted,

                                    /s/ Joshua C. Toll
                                    Joshua C. Toll
                                    D.C. Bar No. 463073
                                    King & Spalding LLP
                                    1700 Pennsylvania Avenue, N.W.
                                    Washington, DC 20006
                                    (202) 737-8616
                                    jtoll@kslaw.com



                                        11
